Case 6:20-cv-00458-ADA Document 1-1 Filed 06/02/20 Page 1 of 11




  EXHIBIT A
              Case 6:20-cv-00458-ADA Document 1-1 Filed 06/02/20 Page 2 of 11

                                                                                                           USOO7388868B2


(12) United States Patent                                                               (10) Patent No.:                 US 7,388,868 B2
       O'Connell et al.                                                                 (45) Date of Patent:                         Jun. 17, 2008

(54) CALL-ROUTING APPARATUS, AND                                                            5,418,776 A       5/1995 Purkey et al.
        ASSOCIATED METHOD, FOR PROVIDING                                                    5,661,779 A    8, 1997 Lee
        LOCAL CALL HANDLING FUNCTIONS IN A                                                  6,058,178 A * 5/2000 McKendry et al. ... 379/212.01
        COMMUNICATION NETWORK                                                               6,130,892 A * 10/2000 Short et al. ................. 370/401
                                                                                      2001/0012343 A1*        8, 2001 Dal Molin ............. 379,100.12
                                                                                      2003/0142682 A1*        7/2003 Bressoud et al. ........... 370/401
(75) Inventors: E.E."x"Say                                                            2003/0152210 A1* 8/2003 Delaney et al. ........ 379,220.01
                        HallUS,
                         ano,   ; E. s IVlan,
                                   Sabu   Since".
                                              Flano,                                              FOREIGN PATENT DOCUMENTS
                        TX (US)                                                      WO           WO 96/21989 A          T 1996
                                                                                     WO           WOOO,31933. A          6, 2000
(73) Assignee: Alcatel Lucent, Paris (FR)
                                                                                     * cited by examiner
(*) Notice:             Subject to any disclaimer, the term of this
                        patent is extended or adjusted under 35                      Primary Examiner Wing Chan
                        U.S.C. 154(b) by 792 days.                                   Assistant Examiner Prenell Jones
(21) Appl. No.: 10/321,230                                                           (57)                      ABSTRACT
(22) Filed:             Dec. 17, 2002                                                Emergency call-routing apparatus, and an associated
                        (Under 37 CFR 1.47)                                          method, for use in a packet-based, telephonic network. An
                                                                                     emergency call router is positioned selectably to provide
(65)                 Prior Publication Data                                          local call handling functionality to a local network that is
         US 2004/0114611 A1     Jun. 17, 2004                                        normally connected by way of an access gateway to the
                                                    •          s                     telephonic network whose operation is normally controlled
(51) Int. Cl.                                                                        by a SoftSwitch. The apparatus is used when, e.g., a total
         H04L 2/28                    (2006.01)                                      communication link failure condition occurs between the
         H04L 2/56                    (2006.01)                                      access gateway and the softswitch. The emergency call
(52) U.S. Cl. ......................................................        040      router selectably routes calls within the local network to
(58) Field of Classification Search       37O/4O1                                    permit continued, local calling functionality in spite of the
                37O/237, 3563893 95.352.37 9/374 9.                                  failure of the communication link. High-priority calls, such
         379/.4645 20 265 220 266 93 29. 709,229.                                    as calls placed to an emergency dispatch center, are routed
                     709/245 230 238 203. 455,404. 445 456.                          within the local network to a designated, local-network
                                s      s      s            s            s 4 55/521   station. And local calls are also selectably routed by the
         S         lication file f       let      h hist                             emergency call router. A call priority Scheme is also used in
             ee appl1cauon Ille Ior complete searcn n1story.                         the event that call capacity is exceeded. Calls of higher
(56)                        References Cited                                         priority are permitted while calls of lower priority are
                                                                                     blocked.
                   U.S. PATENT DOCUMENTS
       5,253,288 A          10, 1993 Rosenbluth et al.                                                18 Claims, 3 Drawing Sheets




                                                           Detector
                                                                   62


                                                  Priority
                                                    list

                                                        Emergency
                                                        Cal Router
    Case 6:20-cv-00458-ADA Document 1-1 Filed 06/02/20 Page 3 of 11


U.S. Patent                                            US 7.388,868 B2




       ?8




    |
    ss
    Case 6:20-cv-00458-ADA Document 1-1 Filed 06/02/20 Page 4 of 11


U.S. Patent       Jun. 17, 2008      Sheet 2 of 3             US 7.388,868 B2




    24            24              16-1              42            48



                           76                       --
                                                          4.
                                                         78
                                                                       56




      -h         CALL
                                         84

                                  FIG. 2
    Case 6:20-cv-00458-ADA Document 1-1 Filed 06/02/20 Page 5 of 11


U.S. Patent       Jun. 17, 2008      Sheet 3 of 3      US 7,388,868 B2




                                  FIG. 3




                          Detect Failure Of
                          Normal-Operation
                        Communication Link


                        Selectably Route Ca
                        Of The Selected-Call
                         Type Via Substitute
                             Call Router


                              FIG. 4
          Case 6:20-cv-00458-ADA Document 1-1 Filed 06/02/20 Page 6 of 11


                                                     US 7,388,868 B2
                              1.                                                                   2
        CALL-ROUTINGAPPARATUS, AND                                     packet-formatted data can be communicated during discrete
     ASSOCIATED METHOD, FOR PROVIDING                                  intervals, the same channel can be utilized to communicate
    LOCAL CALL HANDLING FUNCTIONS IN A                                 packet-formatted data, during separate time periods to effec
        COMMUNICATION NETWORK                                          tuate communication services pursuant to separate commu
                                                                       nication sessions. More efficient utilization of the commu
   The present invention relates generally to a manner by              nication capacity of a communication system is thereby
which to route a call in a packet-based, or other, commu               possible, in contrast, to conventional circuit-switched com
nication system. More particularly, the present invention              munication schemes.
relates to apparatus, and an associated method, by which to               Various packet formatting protocols are used when form
provide at least selected rudimentary local call handling         10   ing, and sending, data packets formed of digital data bits.
functions. The call handling is provided at a local network            One protocol scheme, the Internet protocol (IP), or IP
associated with an access gateway upon total failure of a              protocol, is regularly utilized in many different communi
communication link between the access gateway and a                    cation systems and communication applications. Communi
softswitch which controls operations of the system. An                 cation devices and apparatus constructed to send, receive,
emergency call router is provided that is operable upon           15   transport, and operate upon IP-formatted data can be con
detection of occurrence of the failure of the communication            figured together in a communication system to provide for
link. The call router provides at least selected, rudimentary          the communication of IP-formatted data.
local handling functions that otherwise would not be per                 Next-generation telephonic communication systems now
mitted due to the failure of the communication link. Routing           being developed include telephonic networks that are predi
of a priority call. Such as a call to an emergency service             cated upon packet-based communications. In such next
position located beyond the local network, that would not be           generation systems, voice, non-voice, and multimedia com
completed due to the failure of the communication link, can            munication services shall be effectuable through the use of
be routed, instead, by the call router to a substitute service         packet-based communications, using IP-formatted data.
position. And, call handling of selected lower-priority calls             Such a new-generation telephonic network generally
is also provided by the emergency call router.                    25   includes a packet data network, or fabric, through which
                                                                       packet-switched channels are formed. Devices referred to as
         BACKGROUND OF THE INVENTION                                   gateways are coupled to the packet data network. Devices
                                                                       referred to as gateways form gateways to the packet data
   The use of communication systems through which to                   network. Gateways are operable, amongst other things, to
communicate data is an endemic part of modem Society.             30   form gateways to the packet data network from local net
Telephonic communication systems are, perhaps, best exem               works. When communications in a local network are effec
plary of communication systems that have been widely                   tuated using a different type of communication protocol than
employed and are regularly utilized by large numbers of                the protocol used in the packet data network, the gateway
USCS.                                                                  connecting the local network to the packet data network
   In a telephonic communication system, telephonic com           35   performs protocol translation, as well as, perhaps, also voice
munication of Voice, as well as non-voice, data is generally           encoding operations.
provided. Telephonic communication networks have been                     For instance, a local network might form a legacy, TDM
installed throughout significant portions of the world, and            (time division multiplexed) network. The call handling
users communicate telephonically therethrough by way of                procedures of the local network would therefore be different
telephonic, or other communication, stations connected to         40   than that of a packet-based network.
the telephonic networks.                                                  Operational control of the telephonic communication sys
   Conventionally, telephonic networks provide for circuit             tem is effectuated by a softswitch that functionally forms a
Switched communications between telephonic stations that               part of, or is connected to, the packet data network. The
are to be connected to effectuate a communication session              SoftSwitch operates to control connection services of the
therebetween. When a circuit-switched connection is               45   gateways, operates to control call routing based upon sig
formed, a dedicated channel is provided to permit the                  naling information and database information related to the
telephonic communications between the telephonic stations,             calling party and called party.
a calling party and at least one called party, is provided. For           Public safety answering points are amongst the commu
So long as the connection is maintained, telephonic commu              nication devices that can be connected to a packet data
nications between the telephonic stations is permitted. As        50   network by way of a gateway. An emergency dispatch center
data forming the telephonic communication might only be                is, for instance, the location to which an emergency call,
intermittently communicated between the telephonic sta                 such as a "911 call in the United States is routed. Such a call
tions during the communication session effectuated by way              is originated at a calling station located at a local network,
of the circuit-switched connection, the communication                  through a gateway connecting the local network to the
capacity of communication channels defined upon the cir           55   packet data network, through the packet data network, to the
cuit-switched connection might well not be fully utilized.             gateway to which the public service access point is located.
Use of circuit-switched connections, formed in a telephonic               While the new-generation, telephonic networks include
network, as a result, inefficiently utilizes the communication         various redundancies, such as redundant SoftSwitches, in the
capacity of a telephonic network.                                      event of total failure of a communication link between the
   Communication schemes which provide for shared-chan            60   gateway to which the local network is coupled and a
nel communications, in contrast, more efficiently utilize the          softswitch associated with the packet data network, the call
communication capacity of a communication system, Such                 originated at the telephonic station of the local network
as a telephonic communication system. Packet-based com                 cannot be routed to the public safety answering point. Other
munication systems, for instance, utilize shared channels              calls analogously originated at the telephonic station of the
upon which to communicate packet-formatted data. When a           65   local network also cannot be completed. Included amongst
shared channel is utilized, more than one communication                the additional calls that cannot be completed are calls to a
session is effectuable upon a single shared channel. Because           called party, i.e., the terminating station, at the local net
           Case 6:20-cv-00458-ADA Document 1-1 Filed 06/02/20 Page 7 of 11


                                                       US 7,388,868 B2
                                3                                                                       4
work. That is to say, even if a local call is to be originated            implementation, the emergency call router also includes an
and terminated entirely within a local network, the new                   additional voice call capability, Such as that provided by a
generation telephonic communication system would not be                   portable cellular phone.
able to complete such a call.                                                Because local call control functions are provided by the
   Calls within the local network could still be completed in             emergency call router, calls within the local network are at
spite of the total failure of the communication link, but for             least selectably effectuable.
the external control provided only by the softswitch in the                  In another aspect of the present invention, when the
next-generation system. That is to say, the call handling                 emergency call router becomes operational, due to the
functionality provided by the softswitch, but unavailable due             detection of the failure of the communication link, a tele
                                                                     10   phonic station within the local network is selected, or
to the failure of the communication link, prevents continued              otherwise designated, to be an emergency receiving station.
operation of calls within the local network.                              The detection may be either automatically made or manually
   If a manner could be provided by which to provide local                made. Calls originated by another calling party within the
call control in the event of failure of a communication link,             local network are routed by the call router to the selected
at least limited communications within the local network             15   telephonic station. Calls originated by the calling party that
could still be effectuable. And, if the local calls could still be        would be routed during normal telephonic system operation,
effectuable, a call originated at the local network for termi             to a public safety answering point, are instead routed to the
nation at the public safety answering point could be routed,              selected telephonic station. Through appropriate positioning
instead, to a local-network, telephonic station thereby to                of personnel at the selected telephonic station, a request for
complete the call another party.                                          assistance initiated by the calling station is able thereby at
   It is in light of this background information related to               least to be delivered locally to personnel associated with the
packet-based, telephonic communication systems that the                   selected telephonic station.
significant improvements of the present invention have                       In another aspect of the present invention, an alternate
evolved.                                                                  calling mechanism provided by a cellular, or other radio
                                                                     25   telephonic device, also is embodied at the emergency call
            SUMMARY OF THE INVENTION                                      router. Personnel positioned at the emergency call router are
                                                                          thereby able to establish voice connections by way of the
   The present invention, accordingly, advantageously pro                 radiotelephonic device. And, more elaborately, Switching
                                                                          functionality can also be provided by the alternate calling
vides call-routing apparatus, and an associated method, by           30   mechanism.
which to provide at least rudimentary call routing functions                 In another aspect of the present invention, a listing is
to route a call in a packet-based, or other, communication                maintained at the emergency call router of priorities to be
system.                                                                   associated with the type of call that is made while the
   Through operation of an embodiment of the present                      substitute call router is operable to perform call control
invention, local call handling at a portion of the communi           35   operations. The call-types include, for instance, emergency
cation system associated with an access gateway is provided               calls, such as calls that are placed to the public service access
Subsequent to total failure of a communication link at a point            point, calls placed to published lower-digit, such as three
beyond the access gateway and a SoftSwitch. Local call                    digit, service centers, calls placed to from priority parties,
control is provided to the local network, Such as at the access           and finally, low-priority, local calls. Additional listings pri
gateway, Subsequent to failure of the communication link.            40   oritizing calls placed upon the identities of the calling parties
Local calling between telephonic station associated with the              can also alternately, or additionally, be utilized. When a call
access gateway is provided by way of an emergency call                    is routed to the emergency call router, access is made to the
router in substitution for the softswitch that normally would             listing and comparison between the appropriate indicia of
otherwise control calling functions. And, when a call is                  the call request and the prioritization of call-types contained
placed by a calling party positioned in the local network to         45   in the listing. Calls are selectably permitted, or prevented,
be terminated at a remote public safety answering point,                  from routing within the local network responsive to the
detection of the call at the emergency call router permits the            priority listing. And, calls are terminated, if necessary, by the
call to be routed to a substitute station, thereby to permit the          call router if a higher-priority call is placed by a calling party
calling party to report to at least a Substitute calling station          and capacity in the local network is unavailable, but lower
so that a response thereto can be initiated by personnel             50   priority calls are in process, the call router selectably ter
positioned at the Substitute calling location.                            minates one, or more, of the lower-priority calls to permit
   In one aspect of the present invention, a detector is                  the higher-priority call to be completed.
provided to an access gateway for detecting the occurrence                   Thereby, in spite of the total failure of the communication
of a communication link failure of a communication link                   link between the access gateway and the SoftSwitch, local
extending beyond the access gateway and to the Softswitch.           55   call control functionality is provided to permit at least
When the communication link fails, control functions pro                  limited communication in the local network associated with
vided by a softswitch are not able to be provided to tele                 the access gateway. A calling party located in the local
phonic stations associated with the access gateway. And, call             network is thereby also able to place a call to a designated
connections requested by a calling party cannot be com                    emergency telephonic station.
pleted. When the detector detects the failure of the commu           60     In these and other aspects, therefore, apparatus, and an
nication link, the emergency call router becomes operational              associated method, is provided for a communication system
to provide at least rudimentary local call control and han                having a communication network. The communication sys
dling functions. In one implementation, the Substitute call               tem is controlled by a communication system controller also
router is embodied together with the access gateway. And, in              connected to the communication network. And, the commu
another implementation, the call router forms a stand-alone          65   nication network is connectable to an originating station
unit permitting its connection to a gateway, or an aggrega                operable to originate a call of at least a first selected call-type
tion point of more than one gateways. And, in a further                   therefrom. The call is routable by way of a normal-operation
             Case 6:20-cv-00458-ADA Document 1-1 Filed 06/02/20 Page 8 of 11


                                                      US 7,388,868 B2
                                 5                                                                       6
communication link. Call completion of the call is facilitated           be of any type that interrupts normal communications
when the call is of at least a first selected call-type and              through the absence of call control functionality.
Subsequent to failure of the normal-operation communica                     The access gateway 16-4 here is connected to the network
tion link. An emergency call router is at least coupled to the           14 by way of an aggregation location or point 20 to which
access gateway. The emergency call router selectably oper                other gateways or other functional devices are connected.
ates responsive to failure of the normal-operation commu                 Additional gateways, gateways 16-5 and 16-6, are coupled
nication link for routing the call of the first selected call            to the aggregation point 20 and are connected to the packet
type, thereby to facilitate call completion of the first selected        data network therethrough.
call-type originated by the origination station.                            The gateways are associated with local networks 22 at
   A more complete appreciation of the present invention            10   which individual telephonic stations 24 are positioned. The
and the scope thereof can be obtained from the accompa                   gateways to which the local networks are connected form
nying drawings that are briefly Summarized below, the                    the access mechanism through which the telephonic stations
detailed description of the presently preferred embodiments              are connected to the packet data network and through which
of the invention, and the appended claims.                               all calls originated at, or to be terminated at, the telephonic
                                                                    15   stations of a particular local network are routed. If the local
      BRIEF DESCRIPTION OF THE DRAWINGS                                  network associated with the access gateway is operable
                                                                         pursuant to a protocol that differs with the protocol pursuant
   FIG. 1 illustrates a functional block diagram of a packet             to which the packet data network is operable, the access
based, telephonic communication system in which an                       gateway performs translation operations to facilitate com
embodiment of the present invention is operable.                         munications between telephonic stations of the local net
   FIG. 2 illustrates a message sequence diagram represen                work and other telephonic stations. The local network may,
tative of signaling generated during exemplary operation of              for instance, form a legacy network that utilizes SS7 sig
the telephonic communication system shown in FIG. 1                      naling. A gateway associated with Such a local network
Subsequent to failure of a communication link.                           operates, amongst other things, to convert the legacy SS7
   FIG. 3 illustrates a functional block diagram of a portion       25   signaling into a format appropriate for communication
of a telephonic communication network, analogous to the                  through the packet-based, packet data network. Encapsula
telephonic communication network forming part of the                     tion protocols, for instance, are utilized by the gateway to
system shown in FIG. 1, here to represent the portability of             encapsulate SS7 messages to permit their communication
the substitute call router of an embodiment of the present               through the packet data network.
invention.
                                                                    30      The communication system 10 here further includes a
                                                                         public safety answering point (PSAP) 28 that is coupled to
  FIG. 4 illustrates a method flow diagram listing the                   the packet data network by way of a trunking gateway
method of operation of an embodiment of the present                      (TGW) 32. The public safety answering point is generally
invention.                                                               representative of any public-service location. Here, more
                                                                    35   particularly, the public safety answering point is represen
                DETAILED DESCRIPTION                                     tative of an emergency dispatch center, such as a dispatch
                                                                         center associated with an emergency dialing code that call
  Referring first to FIG. 1, a telephonic communication                  ing parties enter to request emergency assistance. In the
system, shown generally at 10, operates to provide for                   United States, the calling code formed of the digits 9-1-1 is
communications between communication stations, here tele            40   the calling code associated with an emergency dispatch
phonic stations, that are connected to, or otherwise operable            center of which the access point 28 is representative. When
in, the communication system. In the exemplary implemen                  a call is made to the access point 28, appropriate responses
tation, the communication system includes a next-genera                  to a request contained in the call is provided.
tion, packet data network (PDN) 14. The network 14 is                       The communication system also includes a SoftSwitch 34.
sometimes referred to as the communication fabric of the            45   also coupled to the packet data network. The softswitch,
communication system. The network 14 here forms a packet                 during normal operation of the communication system,
network capable of communicating packet-formatted data.                  provides call control functionality throughout the entire
Communication of Voice data, non-voice data, and combi                   communication system. In a next-generation, telephonic
nations of different types of data is provided by the com                communication system in which the packet data network
munication fabric formed of the packet data network.                50   forms an all-IP network, the softswitch is operable to com
   A plurality of gateways, here access gateways (AGWS) 16               municate utilizing SIP (session initiation protocol) or
are coupled to the packet data network. Here, four exem                  another appropriate protocol. As, during normal operation of
plary gateways, gateways 16-1, 16-2, 16-3, and 16-4, are                 the communication system, the SoftSwitch controls the call
shown to be directly connected to the packet data network,               handling operations of all calls within the network, commu
here represented by way of communication links 18. While            55   nication systems typically include redundant SoftSwitch
separately identified for purposes of illustration, the gate             devices. In the event that a problem develops with one of the
ways form integral parts of the network. The communication               softswitches, at least one other redundant softswitch
links 18 are functionally represented in the figure, and the             becomes operable to continue call handling operations.
communication links are actually representative of any                      However, corresponding redundancy of the communica
portion of a communication link extending beyond the                60   tion links 18 is not necessarily provided. If a failure, i.e.,
respective gateway and through the packet data network.                  absence of call control, occurs in a communication link 18,
The communication link 18-1 extends beyond the gateway                   the access gateway, and, in turn, the local network associated
16-1, the communication link 18-2 extends beyond the                     therewith is unable to communicate pursuant to normal
gateway 16-2, the communication link 18-3 extends beyond                 operation of the communication system. The failure might
the gateway 16-3, and the communication link 18-4 extends           65   occur at any location between the access gateway and the
beyond the gateway 16-4. Other communication links can                   SoftSwitch. And, because call handling operations are pro
analogously be represented. More generally, the failure can              vided by the softswitch 34, telephonic communication is
           Case 6:20-cv-00458-ADA Document 1-1 Filed 06/02/20 Page 9 of 11


                                                         US 7,388,868 B2
                                 7                                                                          8
unable to be effectuated within the local network. That is to               be completed. Prioritization, in the exemplary implementa
say, a call to be originated and terminated within a local                  tion, is dependent upon priority listings contained in one or
network cannot be completed due to the inability of the                     more priority lists 58 of the emergency call router. Here,
softswitch to provide call handling functions due to the                    N-priority lists are maintained, 58-1 through 58-N. The
failure of the communication link. And, because of the                      contents of one or more of the lists are accessed by the
remote positioning of the public safety answering point, a                  priority detector, and the priority level associated with a call,
call placed thereto by a telephonic station positioned in the               indicated by the indicia provided to the call router on the line
local network cannot be completed due to the failure of the                 52 is compared by a comparator 62 of the priority detector
communication link.                                                         against the priority contained in the accessed list. Respon
   Apparatus 38 of an embodiment of the present invention              10   sive to the comparison, the call is either permitted to be
provides local call handling functionality in the event of                  completed, routed to a designated local-network station, or
failure of a communication link. The call handling function                 prevented from being completed.
ality is provided locally and does not rely upon operation of                  In the exemplary implementation, a voice path 63 also
the softswitch. Thereby, call control is effectuated at a local             extends from the access gateway to the emergency call
network, selectably to permit completion of local calls and            15
                                                                            router. And, the call router further comprises a radio tele
also to route a call placed to the public service access point              phonic station, here a cellular mobile station 64. Personnel
28 to a designated local-network station. By routing the call               operating the emergency call router are able to utilize the
to the access point 28 a designated local-network Station, a                mobile station to establish a voice call, here by way of a
calling party is able to alert personnel positioned at the                  cellular access network 65 with another location. Alter
local-network station of an emergency request. In the exem                  nately, radio Switching functionality can be provided to the
plary implementation, rudimentary call handling function                    mobile station to direct voice signals generated on the voice
ality is provided upon the occurrence of the communication                  line 63 to the access network 65.
link failure. For instance, Supplementary services are dis                     The priority in the list 58-1 is a calling party, priority
abled, or otherwise not provided. Only a subset of call                     listing in which priority levels are associated with the
handling functionality is provided, sometimes in manners               25
                                                                            originating, telephonic stations from which calls are placed.
different than in normal system operation.                                  And, the priority contained in the list 58-N is dependent
   The apparatus 38 here also includes a detector embodied                  upon the priority level associated with the called party. Such
at the access gateway with which the apparatus 38 is                        priority levels can also be maintained in a single listing.
associated. The detector operates to detect the occurrence of               Prioritization, in one exemplary implementation, provides
a communication failure, here indicated by the marking 44.             30
                                                                            emergency calls placed to the public safety answering point
beyond the access gateway. Upon occurrence of the failure
of the communication link, the call control functionality                   28 as the highest-priority calls. When a call is placed to the
provided by the softswitch is no longer available.                          public safety answering point, the failure of the communi
   Upon detection of the communication link failure, the                    cation link prevents routing of the call thereto. The emer
detector generates an indication, here represented on the line         35   gency call router, upon detection of the call, routes the call,
46, that is provided to an emergency call router 48. In one                 instead, to a designated, local-network Station thereby to
implementation, the emergency call router is also embodied                  complete the priority call thereto. Appropriate response to
at the access gateway with which the apparatus 38 is                        the call can thereafter be made. In an exemplary priority
associated. In another implementation, the emergency call                   listing, a next-highest priority level is associated with calls
router forms a stand-alone unit that is releasably engageable          40   originated at a telephonic station to be placed to a published,
with the gateway. The emergency call router 48 is operable                  three-digit service center. And, next in line, are calls placed
to provide selected, rudimentary local call control function                to, or from, priority callers, i.e., a selected list of calling
ality to the access gateway and the local network associated                stations, such as police, hospitals, and fire stations. And,
with the gateway. By providing the local call handling                      finally, as a lowest-priority, calls placed within the local
functionality to the local network, calls placed between               45   network between non-priority calling stations are provided.
telephonic stations of the local network are at least select                   The priority detector selectably routes the call or prevents
ably completable. Selection of which calls are completed as                 routing of the call, depending upon the calling capacity
well as routing of certain priority calls to designated, local              within the local network and the priority level of the call. If
network telephonic stations is dependent, e.g., upon the                    a high-priority call is placed and capacity is not otherwise
call-type of the call being placed. Higher-priority calls are          50   available, a lower-priority call is terminated by the emer
permitted to be completed prior to lower-priority calls.                    gency call router to permit the higher-priority call to be
Call-types include, for instance, local calls, long distance                completed.
calls, e.g., local toll calls, intra-state calls, inter-state calls,           When an emergency call is placed, for instance, the access
international calls, toll-free calls, operator calls, collect calls,        gateway is programmed to provide dialtone to the calling
and emergency calls. Upon failure of the communication                 55   station and to accept call origination requests permitted for
link, many of Such calls are no longer able to be completed.                emergency situations. The emergency call router, in one
   The emergency call router is coupled to the gateway also                 implementation, processes only calls to emergency centers
to receive indications, here represented by indicia generated               and calls within the local community encompassed by the
on the line 52, to receive indications of calls originated by               local network. Priority is given to emergency calls, i.e., local
telephonic stations in the local network associated with the           60   calls within the local network are denied if the percentage of
access gateway 16. The emergency call router includes a                     emergency calls rise above a defined limit. All other calls,
priority detector 56 that prioritizes call requests to selectably           Such as long distance, 800 calls, etc., are denied. The access
permit completion of the calls originated by originating                    gateways are programmed to play an announcement or tone
stations in the local network. If the originating, telephonic               to indicate that only emergency and local calls are being
station requests a call with another local-network, telephonic         65   accepted at a particular time. All requests for Supplementary
station, depending upon the priority level of the call deter                services, normally otherwise provided by the softswitch, are
mined by the priority determiner 56, the call is permitted to               also denied. And, in one implementation, the emergency call
           Case 6:20-cv-00458-ADA Document 1-1 Filed 06/02/20 Page 10 of 11


                                                     US 7,388,868 B2
                                                                                                  10
router forms a simplex configuration analogous to the redun              The previous descriptions are of preferred examples for
dancy created in the SoftSwitch, redundant emergency call              implementing the invention, and the Scope of the invention
rOuterS.                                                               should not necessarily be limited by this description. The
   During operation of one implementation, the access gate             scope of the present invention is defined by the following
way registers with the associated emergency call router in             claims:
the same manner as a failure-over to a backup SoftSwitch                 What is claimed is:
subsequent to failure of a primary softswitch. Non-emer                   1. In a communication system having a communication
gency calls can be denied by the access gateway automati               network, the communication system controlled by a com
cally by activating call gapping upon a SoftSwitch link                munication system controller also connected to the commu
failure or by the emergency call router when an access            10
                                                                       nication network, and to an originating station operable to
gateway registers with it for emergency service.                       originate a call of at least a first selected call-type therefrom,
   FIG. 2 illustrates a message sequence diagram, shown                the call routable by way of a normal-operation communi
generally at 72, representative of operation of signaling              cation link, an improvement of apparatus for facilitating call
during operation of the communication system 10.                       completion of the call when the call is of the at least the first
   When a communication link extending beyond the access          15
                                                                       selected call-type and Subsequent to failure of the normal
gateway fails, detection is made of the failure by the detector        operation communication link, said apparatus comprising:
42 of the access gateway and an indication is provided,                   an emergency call router at least coupled to the access
indicated by the segment 74, to the emergency call router.                   gateway, said emergency call router selectably operable
The emergency call router becomes operable responsive                        responsive to failure of the normal-operation commu
thereto.
   Subsequently, when an originating calling station 24                      nication link for routing the call of the first selected
originates a call, a call request associated therewith is                    call-type, thereby to facilitate call completion of the
routed, indicated by the segment 76, to the access gateway.                  first selected call-type originated by the origination
The access gateway, in turn, generates an indication of the                    station; and
call, indicated by the segment 78, to the emergency call          25      a target gateway coupled to the emergency call router;
router. When the emergency call router receives the indica                said emergency call router determines whether the call
tions of the call origination, determinations are made by the                request is for a call of the first selected call-type prior
priority determiner 56 as to whether the call shall be                       to said operation of routing the call of the first selected
permitted to be completed, in manners analogous to those                     call-type.
described above. The results of the determinations, here          30      2. The apparatus of claim 1 wherein the communication
permission to route the call to a designated, local-network            network further is coupled to at least a first access gateway
station, is provided, indicated by the segment 82, to the              and wherein said emergency call router is embodied at the
access gateway. The access gateway, in turn, performs                  first access gateway.
appropriate call setup procedures so that the call is com                 3. The apparatus of claim 1 wherein the communication
pleted between the originating calling station and a termi        35   network is further coupled to at least a first access gateway
nating calling station 24. The communication session, indi             and wherein said emergency call router forms a standalone
cated by the block 84, is thereby provided.                            entity, connectable to the access gateway.
   FIG. 3 illustrates the access gateway 16-4, 16-5, and 16-6,            4. The apparatus of claim 1 wherein the communication
shown to form a portion of the communication system 10 in              network is further coupled to at least a first access gateway
FIG. 1 connected to the network 14 by way of the aggre            40   and wherein the access gateway comprises a functional
gation point 20. Here, the emergency call router 48 forms a            aggregation point at which a first gateway device and at least
portable, stand-alone unit, connectable to any of the access           a second gateway device are connected and wherein said
gateways. When connected to the access gateway 16-4, the               emergency call router is coupled to the functional aggrega
emergency call router operates to provide local call handling          tion point.
functionality to all gateways Subtending therefrom. That is       45      5. The apparatus of claim 1 further comprising a detector
to say, when the emergency call router is positioned at the            coupled to receive indications of communication integrity
gateway 16-4, the emergency call router provides call han              on the normal-operation communication link, said detector
dling functionality to, in addition to the gateway 16-4, the           for detecting failure of the normal-operation communication
gateways 16-5 and 16-6. When the emergency call router is              link.
implemented as a portable, stand-alone unit, the router is        50     6. The apparatus of claim 5 wherein the communication
positionable at any location within the communication sys              network is further coupled to at least a first access gateway
tem made necessary due to the occurrence of a failure of a             and wherein said detector is embodied at the access gateway,
communication link.                                                    said detector further for notifying said emergency call router
   FIG. 4 illustrates a method flow diagram, shown generally           of detection thereat of the failure of the normal-operation
at 92, that lists the method steps of an embodiment of the        55   communication link.
present invention. The method facilitates call completion of              7. The apparatus of claim 1 wherein the communication
a call when the call is of at least a first selected call-type,        network is further coupled to at least a first access gateway
Subsequent to failure of a normal-operation communication              and wherein said emergency call router further comprises a
link.                                                                  call priority determiner operable at least responsive to
   First, and as indicated by the block 94, failure of the        60   failure of the normal-operation communication link, said
normal-operation communication link is detected. Then, and             priority determiner for determining a priority level associ
as indicated by the block 96, a call request of the selected           ated with the call of the at least the first selected call-type
call-type is selectably routed by way of an emergency call             pursuant to a priority hierarchy.
router that is at least coupled to the access gateway. Thereby,           8. The apparatus of claim 7 wherein the call comprises a
call completion of the selected call of the call-type is          65   call priority indicia and wherein said call priority determiner
facilitated between an origination station and a terminating           determines the priority level associated with the call respon
station.                                                               sive to the call priority indicia.
         Case 6:20-cv-00458-ADA Document 1-1 Filed 06/02/20 Page 11 of 11


                                                       US 7,388,868 B2
                                 11                                                                     12
   9. The apparatus of claim 8 wherein said emergency call                   15. The apparatus of claim 14 wherein said emergency
router further comprises a priority sequence list containing              call router selects to route the call request to the local
a listing of at least relative call-priority types and wherein            network station responsive to detection of the call and
said emergency call router further comprises a priority-level             responsive to levels of call routing of the selected call-type.
comparator coupled to receive indications of the priority
level associated with a call request and indications of the                  16. The apparatus of claim 1 wherein said emergency call
priority sequence list, said priority-level comparator for                router comprises a portable standalone entity, deployable on
comparing the priority level associated with the call of the              an as-needed basis.
at least the first selected call-type with the call-priority types           17. The apparatus of claim 16 wherein said emergency
contained in the listing.                                            10   call router comprises a selectable database.
   10. The apparatus of claim 9 wherein the communication                    18. In a method of communicating in a communication
system further comprises a public safety answering point
coupled to the communication network, wherein the call of                 system having a communication network, the communica
the first call-type comprises public-safety-answering-point               tion system controlled by a communication system control
directed call, and wherein said emergency call router oper           15   ler also connected to the communication network, and to an
ates to route the public-safety-answering-point directed call.            originating station operable to originate a call of at least a
   11. The apparatus of claim 10 wherein the communication                first selected call-type therefrom, the call routable by way of
system further comprises a local-network alternate station                a normal-operation communication link, an improvement of
coupled to an access gateway and wherein said emergency                   a method for facilitating call completion of the call when the
call router operates to route the public-service-access-point             call is of the at least the first selected call-type and subse
directed call to the local-network alternate station.
                                                                          quent to failure of the normal-operation communication
   12. The apparatus of claim 1 wherein the communication                 link, said method comprising:
system further comprises a local-network alternate station,
wherein said emergency call muter is further for determining                 detecting failure of the normal-operation communication
whether the call of the selected call-type shall be comple           25        link;
table by way of the normal-operation communication link                     selectably routing a call request of the selected call-type
and for rerouting a call request to the local-network alternate               by way of an emergency call router, thereby to facilitate
station upon determination that the call completion by way                     call-completion of the selected call-type between the
of the normal-operation communication link.                                    origination station and the terminating station;
   13. The apparatus of claim 1 wherein the communication            30
system further comprises a local network having at least a                  connecting the emergency call router, as a preliminary
first local-network station, the local network associated with                operation, between at least a first access gateway and a
an access gateway, and wherein said emergency call router                     target gateway of the communication system; and
is further selectably operable responsive to failure of the                 determining whether the call request is for a call of the
normal-operation communication link for routing a call               35
                                                                               selected call-type prior to said operation of selectably
request to the local-network station.                                          routing.
   14. The apparatus of claim 13 wherein the call request
comprises a request for call termination at a selected one of
the at least the first local-network station.
